         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                   Southern District of Georgia
                  KHAMANI LODGE,

                                      Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 118-182

                  SANDRA ALLEN and SANDRA
                  DESHAIZER,

                                      Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated March 12, 2020, this case is DISMISSED without prejudice due to

                    Plaintiff's failure to file an amended complaint as directed by this Court. This civil action stands

                    CLOSED.




            03/12/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)) Deputy Clerk
GAS Rev 10/1/03
